Exhibit 3.1 ROSS MILLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684 8708 Website: secretaryofstate.biz Document Number: 20100927817-47 Filing Date and Time: 12/15/2010 2:38 PM Entity Number: E0599962010-2 Articles of Incorporation (PURSUANT TO NRS 78) Important. Read attached instructions before completing form. ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: GAIA REMEDIES, INC. 2. Registered Agent [ ] Commercial Registered Agent: EMPIRE STOCK TRANSFER INC. for Service of Process [ ] Noncommercial Registered AgentOR [ ] Office or Position with Entity (check only one box) 3. Authorized Stock: 0 (number of shares Number of shares Par value: Number of shares corporation authorized to issue) with par value: without par value: 4. Names PETER PERSSON HEDLY & Addresses, Name of Board of 13 KIRKLAND WA Directors/Trustees: Street Address City State Zip Code (each Director/Trustee must be a natural person at least Name 18 years of age; attach additional page if more Street Address City State Zip Code than two directors/trustees) 5. Purpose: The purpose of this Corporation shall be: (optional-see instructions) 6. Names, Address EMPIRE STOCK TRANSFER INC. /S/ EMPIRE STOCK TRANSFER INC. and Signature of Name Signature Incorporator: 1 HENDERSON NV (attached additional page Street Address City State Zip Code there is more than one incorporator) 7. Certificate of I hereby accept appointment as Registered Agent for the above named Entity. Acceptance of Appointment of /S/EMPIRE STOCK TRANSFER INC. 12/15/2010 Registered Agent: Authorized Signature of R.A. or On Behalf of Registered AgentEntity Date
